Citation Nr: 1142139	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard, which included a period of active duty for training (ACDUTRA) from August 1969 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In his January 2010 substantive appeal, the Veteran requested a Board videoconference hearing before a Veteran's Law Judge, but cancelled his request in September 2010.


FINDINGS OF FACT

1.  The Veteran has a current bilateral pes planus disability, which is medically related to a pes planus condition that existed during his period of ACDUTRA from August 1969 to November 1969.

2.  The evidence that the Veteran's bilateral pes planus was incurred during ACDUTRA from August 1969 to November 1969 is at least in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met. 
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a) 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral pes planus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), 23, and (24); 38 C.F.R. § 3.6(a) (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Also, where, as here, service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In this case, the Veteran asserts that, during his period of ACDUTRA from August to November 1969, he developed foot problems, which were diagnosed as pes planus.  He asserts that, during this period of ACDUTRA, he was hospitalized for several months for mononucleosis and, during his hospitalization, had to serve as a messenger in the hospital, which involved walking extensively on hard floors while wearing nothing but soft slippers.  Based on the evidence of record, service connection in this case is warranted.  

The earliest recorded diagnosis of pes planus is a hospital narrative summary from the Veteran's August to November 1969 period of ACTDUTRA.  This record reflects that the Veteran complained that his feet became extremity painful when he walked long distances, and that, in October, a podiatrist had recommended that the Veteran be separated from service on the basis that he had chronic plantar strain due to pes planus and pronation of the feet bilaterally, with physical examination revealing severe pes valgus planus with severe pronation on weight bearing.  The diagnosis was flatfeet with decided eversion of the feet and marked bulging of the inner border due to displacement of the astragalus.  The report of November 1969 Medical Board Proceedings indicates that the Veteran was discharged from service due to his flatfeet condition; a November 1969 separation examination report contains a diagnosis of pes valgus planus.

Private treatment records submitted by the Veteran, dated in April 2009 and August 2010 reflect a diagnosis of pes plano valgus of both feet.  A letter from the Veteran's private podiatrist, Dr. Hix, expresses the opinion that either the Veteran's pes planus deformity was asymptomatic and missed by a qualifying examiner at the time of his entrance into service in August 1969 and was then exacerbated by his activities in the military, or that the Veteran did not have flatfeet prior to his period of ACDUTRA, and that such condition developed during that period.  Dr. Hix noted that he had reviewed the Veteran's service records, which the Veteran identified as discharge papers, and acknowledged that the Veteran's service had only been for a few months, which were spent as a patient in a hospital.  Dr. Hix also noted that approximately a month of the Veteran's stay was spent working under military orders in a courier type position, where he reported walking several miles a day within the hospital wearing only cotton socks or slippers.  Dr. Hix further stated that asymptomatic flatfeet under strenuous circumstances, such as the Veteran described, could certainly worsen and become symptomatic, that there were no original medical records showing any physical examination prior to the Veteran's military service, and that it was unknown whether he had had flatfeet prior to entering the military or developed them while he was there.

Thus, the record establishes a current bilateral pes planus disability, an in-service incurrence of pes planus or exacerbation of previous pes planus, and competent, probative medical evidence from a podiatrist establishing a nexus between the two.

The Board notes that there is conflicting evidence as to whether the Veteran's pes planus was either incurred or aggravated during his three-month period of ACDUTRA from August to November 1969.  The in-service hospital narrative summary and Medical Board Proceedings report each indicate that the Veteran's pes planus condition existed prior to service and rendered him unfit for induction into military service.  The in-service hospital narrative summary further reflects that the Veteran stated that at no time in his life had he ever been able to walk any great distances without foot pain.  The November 1969 Medical Board Proceedings report reflects findings that the Veteran's flatfeet condition existed prior to service and was not aggravated by service, and that the condition had existed since 1956, when the Veteran was 10 years old.  Also, the Veteran's November 1969 application for separation from service, which is signed by the Veteran, indicates the Veteran had knowledge that he was not medically qualified under procurement fitness standards when accepted for enlistment in August 1969.  Moreover, the claims file contains no treatment records whatsoever dated from the time of the Veteran's separation from service in November 1969 until nearly 40 years later in April 2009. 

However, even considering the above, the Board finds the September 2010 medical opinion of Dr. Hix to be persuasive.  In opining that the Veteran's pes planus either developed or was aggravated during his period of ACDUTRA, Dr. Hix appears to have reviewed the pertinent in-service records and considered the Veteran's reported history, addressed the fact that the Veteran's ACDUTRA was only three months, and acknowledged that the Veteran's pes planus may have existed prior to service.  Moreover, the Board finds persuasive Dr. Hix's contention that, while there was no entrance examination report of record, the Veteran was accepted into service, so that either the Veteran's pes planus deformity was asymptomatic and missed by a qualifying examiner at the time of his entrance into service, but was then exacerbated by his activities in the military, as can happen with asymptomatic flatfeet under strenuous circumstances, or the Veteran did not have flatfeet prior to his period of ACDUTRA, and developed it during that period.  

While Dr. Hix relied, in part, on the Veteran's given history of his in-service duties and aggravation of his feet from walking around the hospital in no shoes during his period of ACDUTRA, the Board finds the Veteran's assertions in this respect to be credible, as they are consistent with the record.  Service records indicate that the Veteran was hospitalized for a period of months during his ACDUTRA from August to November 1969, that he complained of foot pain in service, and that, during this time period, he was found to have severe pes planus.  Also, the Veteran's statements that he began having his feet problems during his period of ACDUTRA, and that such problems have persisted to the present, is supported by lay statements submitted by the Veteran's college friend, C. F., and high school friend, T. S., dated in January 2009 and November 2009, respectively.  C. F. and T. S. each stated, in essence, that each had known the Veteran for years prior to, during, and after his period of ACDUTRA, and that the Veteran did not have foot problems prior to his period of ADUTRA, but began having foot problems during ACDUTRA, which persisted after his period of service.  C. F. further stated that the Veteran had expressed to him shortly after service that, during ACDUTRA, he had been utilized as a messenger and was constantly walking on hard floors wearing nothing more than hospital slippers, that the pain was so bad that C. F. suggested he see a podiatrist to find out if anything could be done, and that the Veteran agreed and saw a podiatrist who fitted him with plastic arch supports for both feet.  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 and 1132. 

There is no entrance examination report available and therefore there was no disability noted at service entrance.  The Board finds that the Veteran is entitled to the presumption of soundness.  There is conflicting evidence as to whether the pes planus condition pre-existed service.  The service medical records suggest that it did, but the statements from the Veteran and his friends C.F. and T.S. indicate that there was no sign of foot problems prior to service.  The Board finds that this conflicting evidence does not clearly and unmistakably rebut the presumption of soundness and that therefore the Veteran is presumed sound at service entrance.

Given these circumstances, the Board finds the evidence on the matter of whether bilateral pes planus was incurred during the Veteran's period of ACDUTRA from August 1969 to November 1969 to be at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral pes planus must be granted.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


